Citation Nr: 0508632	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for a scar on the lower 
back, status postoperative removal of a hematoma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1952 
to November 1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California - which denied the veteran's claim for a 
compensable rating for a scar on his lower back, status 
postoperative removal of a hematoma.

In December 2004, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of that proceeding is of record.

Unfortunately, further development is required before 
deciding the veteran's claim.  So, for the reasons discussed 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board notes initially that, effective August 30, 2002, 
the regulations governing the rating of skin disorders were 
amended.  See 67 Fed. Reg. 49,590 (2002).  This occurred 
before the October 2002 RO decision at issue, and, as 
required, the RO considered both the former and revised 
criteria when denying the claim for a higher rating.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

As indicated, the veteran currently has a noncompensable 
(i.e., 0-percent) rating under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805.  Both the former and current versions of this 
code are essentially the same, as was mentioned in the April 
2003 statement of the case (SOC).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001 & 2004).

During his still recent December 2004 travel Board hearing, 
the veteran testified that had just begun receiving treatment 
at the VA Medical Centers (VAMCs) in Fresno and Telari, 
California, and that he had additional appointments scheduled 
for the week following his hearing.  These records are 
relevant to his current claim and, therefore, must be 
obtained before deciding his appeal.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  

Also, the report of the most recent VA compensation 
examination in July 2002 contains only a few findings 
regarding the nature and severity of the veteran's service-
connected scar stemming from the removal of the hematoma from 
his lower back.  The July 2002 VA examiner did not provide 
any objective findings, for example, as to whether there is 
loss of skin, poor nourishment of the scar, repeated 
ulceration, or instability of the scar.  And the VA examiner 
also failed to comment on the size of the scar and whether it 
causes exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (2001 & 2004).

Of equal or greater significance, while the VA examiner 
indicated the veteran's range of motion was within normal 
limits, the VA examiner failed to quantify this in numeric 
form.  And this information concerning the range of motion, 
even if within normal limits, is needed in order to properly 
evaluate the veteran's symptomatology in light of the 
relevant rating criteria - specifically, those contained in 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5235-5243, 7805 
(2004).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).



It also appears the VA examiner did not have access to the 
veteran's claims file, for a review of his pertinent medical 
history, or copies of the relevant rating criteria to ensure 
all necessary requirements for a higher rating were 
addressed.  In this regard, the Board notes that the veteran 
has a history of multiple back injuries, as well as a 
congenital lumbosacral condition, which were noted in his 
service medical records and in private medical records from 
Sierra High Chiropractic.  And without considering these 
records, the VA examiner did not distinguish between the 
symptoms associated with the service-connected scar on the 
lower back and those attributable to conditions that are not 
service connected.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (VA must be able to clinically distinguish, by 
competent medical evidence, the symptoms that are 
attributable to service-related causes from those that are 
not).  Moreover, while the VA medical opinion provided in 
August 2002 involved a review of the veteran's claims folder, 
the physician did not examine the veteran.

Consequently, the July 2002 examination report - and August 
2002 supplemental medical opinion, does not provide a 
complete characterization of the severity and manifestations 
of the veteran's disability at issue.  So he must be 
reexamined to obtain this important information.  See 
38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA has 
an affirmative duty to obtain an examination of the claimant 
at VA health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's recent treatment at the VAMCs 
in Fresno and Telari, California.



2.  After obtaining the above records, 
schedule the veteran for another VA 
examination to obtain a medical opinion 
concerning the severity of his service-
connected scar on his lower back, status 
postoperative removal of a hematoma.  
Conduct all testing and evaluation needed 
to make this determination.  The examiner 
should specifically comment on the extent 
of any residual scarring, including the 
size of the affected area; whether the 
scar is tender or painful; whether it is 
disfiguring (i.e., adherent to underlying 
tissue, deformed, elevated or depressed); 
and whether there are changes in the 
pigmentation of the veteran's skin.

The examiner should also, if possible, 
indicate what specific musculoskeletal 
symptoms are attributable to the service-
connected scar, as opposed to those 
referable to the veteran's nonservice-
connected cervical and lumbosacral spine 
disorders.  In particular, please report 
the range of motion measurements for his 
low back (in degrees, specifying what is 
normal range of motion), as well as 
distinguish between any limitation of 
motion that is due to the service-
connected scar from that which is 
attributable to conditions that are not 
service connected.  If it is not possible 
or feasible to make these 
differentiations, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  Any 
indications the veteran's complaints of 
pain or other symptomatology are not in 
accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  



3.  Then readjudicate the veteran's claim 
for a higher rating in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




